Citation Nr: 1700412	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-32 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for service-connected migraine headaches and cluster headaches as residuals of head injury, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for a psychiatric disability, claimed as secondary to service-connected residuals of head injury.

3.  Entitlement to a compensable initial rating for service-connected sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further evidentiary development.

Initially, an inquiry conducted by the RO indicated that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 2004.  However, no such records have been requested or obtained.  As such, these claims must be remanded in order to obtain the Veteran's potentially pertinent SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (VA's duty to assist includes obtaining records from SSA when potentially relevant).

The Veteran seeks entitlement to service connection for a psychiatric disorder, which he contends is due to his service-connected head injury residuals to include migraine and cluster headaches.  See, e.g., the Veteran's claim dated April 2010 & the Veteran's statement dated August 2010.  He was afforded a VA examination in June 2010 at which time the examiner diagnosed him with generalized anxiety disorder and depression, not otherwise specified (NOS), as well as alcohol, cocaine, and heroine use by history.  As to the etiology of these psychiatric disabilities, the examiner noted that the Veteran feels his depression is related to his headaches.  The examiner continued, "[i]t appears that his depression and anxiety is coexistent with his headaches and the causal relationship is unclear."  In a January 2013 VA psychiatric examination report, the examiner diagnosed the Veteran with polysubstance abuse disorder in remission.  The examiner interviewed the Veteran and reviewed his medical history, he stated that the Veteran's presentation of depression may include exaggerated and fabricated descriptions.  The examiner concluded, "[b]ased on this culmination of information, the Veteran's subjective reports of depression [are] less likely than not secondary to his headaches."  The examiner continued, "[t]he examiner does not doubt the existence of headaches or related distress; however, it is less likely than the Veteran suffers a clinically significant level of depression leading to significant impairment as a result of his headaches."

As noted in the November 2016 appellant's brief, the June 2010 and January 2013 VA medical opinions are circumlocutory and unclear concerning the question of whether the Veteran's diagnosed psychiatric disability is etiologically related to his service-connected headaches.  Crucially, neither examiner provided a direct opinion as to whether the diagnosed psychiatric disability is a residual of the service-connected head injury.  Moreover, neither examiner addressed whether the diagnosed psychiatric disability is aggravated by the service-connected migraine and cluster headaches, as residuals of a head injury.

The examination is therefore inadequate.  Accordingly, the Board will grant the request of the Veteran's representative to remand the claim for service connection for a psychiatric disability to afford the Veteran an examination to address the outstanding questions of nexus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination to obtain a medical opinion, one that is adequate for purposes of the determination being made must be provided or obtained); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

As the assigned rating for the Veteran's service-connected migraine and cluster headaches is dependent on whether his psychiatric symptoms are attributable to his service-connected head injury, the increased rating claim is inextricably intertwined with the pending service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  The claim of entitlement to an increased rating for migraine and cluster headaches as residuals of a head injury must also therefore be remanded.

Upon remand, the Veteran's VA treatment dated from August 2012 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

In addition, the September 2010 rating decision also granted service connection for sleep disorder, as a residual of a head injury, and assigned a noncompensable evaluation.  In the March 2011 notice of disagreement, the Veteran expressly disagreed with the noncompensable rating assigned to the service-connected sleep disorder.  The AOJ has not issued a statement of the case (SOC) as to this initial rating claim, and a remand is therefore warranted for issuance of a SOC on this issue.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since August 2012.  All such available documents should be associated with the claims file.

3. Then, schedule the Veteran for a VA TBI protocol examination, to determine the current level of severity of all impairment resulting from TBI residuals, to include migraine and cluster headaches as well as the etiology of the claimed psychiatric disability.  The claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  If the examiner finds that the Veteran's test results are not reliable, through lack of effort on the part of the Veteran or any other stated reason, the examiner should provide a detailed explanation as to how that conclusion was reached.  In addition, the examiner should address the following:

Clearly identify all psychiatric disability(ies) currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).  

Then, for each such diagnosed psychiatric disability,  the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability:

a) had its onset during military service or is causally related to injury or disease during such service; or, if not;

b)  was caused, OR is, or has been aggravated (worsened beyond natural progression) by the Veteran's service-connected head injury residuals, including migraine and cluster headaches.

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, to include, to the extent possible, identifying the baseline level of disability prior to the aggravation

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective in- and post-service evidence, as well as all lay assertions, to include assertions as to the nature, onset and continuity of symptoms.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  The examination should also indicate the current level of severity of the migraine and cluster headaches as residuals of head injury, in accordance with the current disability benefits questionnaire.

4. Separately, issue a SOC addressing the Veteran's entitlement to a compensable initial rating for sleep disorder, as residual of head injury.  In connection therewith, the Veteran should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal should the matters be returned to the Board.

5. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

